        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 1 of 49




 1   Daniel Cooper (SBN 153576)
     daniel@sycamore.law
 2   Jesse Swanhuyser (SBN 282186)
     jesse@sycamore.law
 3   SYCAMORE LAW, INC.
     1004 O’Reilly Avenue, Ste. 100
 4
     San Francisco, California 94129
 5   Tel: (415) 360-2962

 6   Nicole C. Sasaki (SBN 298736)
     nicole@baykeeper.org
 7   SAN FRANCISCO BAYKEEPER
     1736 Franklin Street, Ste. 800
 8
     Oakland, California 94612
 9   Tel: 510-735-9700
     Fax: 510-735-9160
10
     Attorneys for Plaintiff
11   SAN FRANCISCO BAYKEEPER
12
                              UNITED STATES DISTRICT COURT
13                      NORTHERN DISTRICT OF CALIFORNIA
14   SAN FRANCISCO BAYKEEPER, a               Case No. _____________________
15   public benefit non-profit corporation,

16               Plaintiff,                   COMPLAINT FOR DECLARATORY
                                              AND INJUNCTIVE RELIEF AND
17         vs.                                CIVIL PENALTIES
18   GLOBAL PLATING, INC., a
19   California corporation,
                                              Federal Water Pollution Control Act,
20               Defendant.                   33 U.S.C. §§ 1251 to 1387
21

22
23

24

25
         Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 2 of 49




 1           Plaintiff San Francisco Baykeeper (“Baykeeper” or “Plaintiff”), by and
     through its counsel, alleges as follows:
 2
        I.        INTRODUCTION
 3
             1.    This is a third-party enforcement action, brought pursuant to section
 4
     505(a)(1) of the Federal Water Pollution Control Act (the “Clean Water Act” or
 5
     “Act”), 33 U.S.C. § 1365(a)(1), to address violations of the Act by Defendant Global
 6
     Plating, Inc. (“Global Plating” or “Defendant”) arising out of Defendant’s industrial
 7
     metal plating operations at 44620 South Grimmer Boulevard in Fremont, California
 8
     (94538) (“Facility”).
 9
             2.    Since on or before May 7, 2016, Defendant has been discharging and
10
     continues to discharge polluted storm water from the Facility to Coyote Creek and
11
     South San Francisco Bay (hereinafter “Receiving Waters”), in violation of the express
12
     terms and conditions of Sections 301 and 402 of the Clean Water Act, 33 U.S.C. §§
13
     1311, 1342.
14
             3.    Since on or before May 7, 2016, Defendant has also violated the General
15
     Industrial Storm Water Permit issued by the State of California, NPDES General
16
     Permit No. CAS000001 [State Water Resources Control Board] Water Quality Order
17
     No. 92-12-DWQ, as amended by Order No. 97-03-DWQ and Order No. 2014-0057-
18
     DWQ; as amended on November 6, 2018 (“General Permit”).
19
             4.    Defendant’s ongoing and continuous failures to comply with the General
20
     Permit’s technology-based and water quality-based standards, planning and
21
     monitoring requirements, and other procedural and substantive requirements create
22
     liability under the Act. 33 U.S.C. §§ 1342, 1365.
23

24
     COMPLAINT
                                                 2
25
           Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 3 of 49




 1           5.    The Clean Water Act is a strict liability statute. Defendant’s failure to

 2   properly enroll in the General Permit, as well as each violation of any term or

 3   condition in the General Permit, are independent violations of the Act. 33 U.S.C. §§

 4   1342, 1365.

 5           6.    Global Plating is liable for ongoing and continuous violations of the Act

 6   and General Permit at the Facility since May 7, 2016. 33 U.S.C. §§ 1311(a), 1319(d);

 7   40 C.F.R. § 19.4.

 8           7.    Baykeeper seeks a declaratory judgment, injunctive relief, the imposition

 9   of civil penalties, and the award of costs, including attorney and expert witness fees,

10   for Defendant’s repeated and ongoing violations of the Act and General Permit.

11   II.     JURISDICTION AND VENUE

12           8.    This Court has subject matter jurisdiction over Plaintiff and Defendant

13   (collectively the “Parties”) and over the subject matter of this action pursuant to

14   section 505(a)(1)(A) of the Act, 33 U.S.C. § 1365(a)(1)(A), 28 U.S.C. § 1331 (an

15   action arising under the laws of the United States) and 28 U.S.C. § 2201 (declaratory

16   relief).

17           9.    The relief requested is authorized pursuant to 28 U.S.C. §§ 2201–02

18   (power to issue declaratory relief in case of actual controversy and further necessary

19   relief based on such a declaration); 33 U.S.C. §§ 1319(b), 1365(a) (injunctive relief

20   and civil penalties); and 33 U.S.C. §§ 1319(d), 1365(a) (civil penalties).

21           10.   Prospective citizen plaintiffs must, as a jurisdictional pre-requisite to

22   enforcing the Act in Federal District Court, prepare a Notice of Violation and Intent to

23   File Suit letter (“Notice Letter”) containing sufficient information to allow the

24
     COMPLAINT
                                                  3
25
         Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 4 of 49




 1   recipient to identify the standard, limitation or order alleged to be violated, and the

 2   activity alleged to constitute a violation. 33 U.S.C. § 1365(a); 40 C.F.R. § 135.3(a).

 3         11.    The Notice Letter must be sent via certified mail at least sixty (60) days

 4   prior to filing a complaint (“Notice Period”) to the owner of the facility alleged to be

 5   in violation of the Act, and where the alleged violator is a corporation, to the

 6   corporation’s registered agent for service of process by first class mail. 33 U.S.C. §

 7   1365(b); 40 C.F.R. § 135.2(a)(1).

 8         12.    A copy of the Notice Letter must be mailed to the Administrator of the

 9   U.S. Environmental Protection Agency (“U.S. EPA”), the Regional Administrator of

10   the U.S. EPA for the region in which a violation is alleged to have occurred, and the

11   chief administrative officer for the water pollution control agency for the State in

12   which the violation is alleged to have occurred. 33 U.S.C. § 1365(b); 40 C.F.R. §

13   135.2(b)(1)(A).

14         13.    On May 7, 2021, Plaintiff sent a Notice Letter describing ongoing

15   violations of the Act and General Permit at the Facility, and provided notice of

16   Plaintiff’s intention to file suit against Defendant at the expiration of the Notice

17   Period.

18         14.    The Notice Letter was sent by certified mail to: (a) Douglas Brother,

19   CEO and Agent for Service of Process (certified mail no. 7020 1290 0000 2043

20   3841); (b) Bobbi Burns, the Facility’s General Manager (certified mail no. 7020 1290

21   0000 2043 3858); (c) Michael Regan, Administrator of the U.S. EPA (certified mail

22   no. 7020 1290 0000 2043 3865); (d) Merrick Garland, U.S. Attorney General/U.S.

23   Department of Justice (certified mail no. 7020 1290 0000 2043 4466); (d) Eileen

24
     COMPLAINT
                                                  4
25
            Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 5 of 49




 1   Sobeck, Executive Director at State Water Resources Control Board (certified mail

 2   no. 7020 1290 0000 2043 4480); (e) Deborah Jordan, Acting Regional Administrator

 3   at the U.S. EPA Region IX office (certified mail no. 7020 1290 0000 2043 3834); and

 4   (f) Michael Montgomery, Executive Director at the San Francisco Bay Regional

 5   Water Quality Control Board (certified mail no. 7020 1290 0000 2043 3827).

 6            15.   More than sixty (60) days have passed since the Notice Letter was served

 7   on Global Plating, and the State and Federal agencies.

 8            16.   Plaintiff is informed and believes, and thereon alleges, that neither the

 9   U.S. EPA nor the State of California has commenced or is diligently prosecuting a

10   court action to redress violations alleged in the Notice Letter and this complaint.

11            17.   This action’s claim for civil penalties is not barred by any prior

12   administrative penalty under section 309(g) of the Act. 33 U.S.C. § 1319(g).

13            18.   Venue is proper in the Northern District of California pursuant to section

14   505(c)(1) of the Act, 33 U.S.C. § 1365(c)(1), because the source of the violations is

15   located within this judicial district.

16   III.     INTRADISTRICT ASSIGNMENT

17            19.   Intradistrict assignment of this matter to the San Francisco or Oakland

18   Division of the Court is appropriate pursuant to Civil Local Rule 3-2(d). The events

19   or omissions which give rise to Baykeeper’s claims occurred in Alameda County,

20   which is under the jurisdiction of the San Francisco or Oakland Division of the

21   Northern District of California.

22   ///

23   ///

24
     COMPLAINT
                                                   5
25
             Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 6 of 49




 1   IV.       THE PARTIES

 2             A.    San Francisco Baykeeper

 3             20.   Baykeeper is a non-profit public benefit corporation organized under the

 4   laws of California with its main office at 1736 Franklin Street, Suite 800 in Oakland,

 5   California (94612).

 6             21.   Baykeeper’s mission is to defend San Francisco Bay from the biggest

 7   threats, and hold polluters accountable to create healthier communities and help

 8   wildlife thrive.

 9             22.   Baykeeper is dedicated to protecting the water quality of San Francisco

10   Bay for the benefit of its ecosystems and communities.

11             23.   To further these goals, Baykeeper actively seeks federal and state agency

12   implementation of the Act, and, where necessary, directly initiates enforcement

13   actions on behalf of itself and its members

14             24.   Baykeeper has approximately 3,500 members who use and enjoy San

15   Francisco Bay and connected surface waters for various recreational, educational, and

16   spiritual purposes.

17             25.   Baykeeper has members who reside in Alameda County, and near the

18   Receiving Waters.

19             26.   The Facility’s unlawful discharge of pollutants into the Receiving Waters

20   impairs the interests of Baykeeper’s members who use and enjoy the Receiving

21   Waters by degrading water quality, and by posing risks to human health and aquatic

22   life.

23

24
     COMPLAINT
                                                   6
25
         Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 7 of 49




 1         27.    The interests of Baykeeper and its members, therefore, have been, are

 2   being, and will continue to be adversely affected by the Facility’s failure to comply

 3   with the Act and General Permit.

 4         28.    Baykeeper brings this action on behalf of its members, many of whom

 5   regularly enjoy San Francisco Bay and/or seek to protect its waters and the wildlife

 6   inhabiting San Francisco Bay and adjacent areas.

 7         29.    Defendant’s continuing commission of the acts and omissions alleged

 8   herein will irreparably harm Plaintiff and its members, for which harm they have no

 9   plain, speedy, or adequate remedy at law.

10         30.    Neither the claims brought by Plaintiff nor the relief Plaintiff requests

11   requires the participation of individual members.

12         31.    The relief sought herein will redress the harms to Plaintiff caused by

13   Defendant’s activities.

14         B.     Global Plating, Inc.

15         32.    Global Plating first filed articles of incorporation with California’s

16   Secretary of State on July 10, 1981.

17         33.    Douglas Brothers is the Facility owner.

18         34.    Bobbi Burns is the Facility operator.

19         35.    The Facility is an electroplating operation.

20         36.    Global Plating is engaged in manufacturing activity classified under

21   Standard Industrial Classification (“SIC”) code 3471 (Electroplating, Plating,

22   Polishing, Anodizing, and Coloring).

23

24
     COMPLAINT
                                                 7
25
          Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 8 of 49




 1          37.     Global Plating’s primary services are cleaning, polishing, anodizing and

 2   electroplating metal parts.

 3          38.     The Facility conducts, among others, the following industrial activities:

 4   masking, barrel plating, electropolishing, bright nickel electroplating, copper

 5   electroplating, chrome electroplating, chemical stripping, chemical cleaning, and

 6   passivation.

 7          39.     Pollutant sources at the Facility include all industrial activities that take

 8   place wholly or partially outdoors (e.g., operating industrial machinery,

 9   shipping/receiving industrial products), as well as the emission of particulate matter

10   resulting from industrial processes.

11          40.     Industrial pollutants with the potential to impact the quality of storm water

12   discharged from the Facility include, but are not limited to, agents affecting pH, total

13   suspended solids, specific conductance-altering agents, total organic carbon, aluminum,

14   chromium, copper, nickel, silver, and zinc.

15   V.                    REGULATORY BACKGROUND

16          A.      The Problem of Storm Water Pollution

17          41.     With every significant rainfall event, millions of gallons of polluted

18   storm water originating from industrial operations, like those conducted by Defendant,

19   flow into the San Francisco Bay Area’s storm drains, local waterways, wetlands and

20   estuaries, San Francisco Bay, and the Pacific Ocean.

21          42.     The consensus among agencies and water quality specialists is that storm

22   water pollution accounts for more than half of the total pollution entering local creeks,

23   rivers, and coastal waters each year.

24
     COMPLAINT
                                                    8
25
         Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 9 of 49




 1         43.    The San Francisco Bay and connected surface waters are ecologically

 2   sensitive areas, and are essential habitat for numerous cetacean, pinniped, fish, bird,

 3   macro-invertebrate and invertebrate species.

 4         44.    The San Francisco Bay and connected surface waters provide numerous

 5   recreational activities, including swimming, fishing, surfing, SCUBA diving, and

 6   kayaking.

 7         45.    The San Francisco Bay and connected surface waters also provide non-

 8   contact recreational and aesthetic opportunities, such as biking and wildlife

 9   observation, as well as opportunities for education and research.

10         46.    Industrial facilities, like Defendant’s, that discharge storm water

11   contaminated with sediment, heavy metals, and other pollutants contribute to the

12   impairment of downstream waters and aquatic dependent wildlife, expose people to

13   toxins, and harm the special social and economic benefits San Francisco Bay Area

14   waters have for locals and visitors alike.

15         47.    Controlling polluted storm water and non-storm water discharges is

16   essential to protecting northern California’s surface and coastal waters.

17         48.    As the Act requires, discharges of contaminated storm water can and

18   must be controlled for local ecosystems to regain their health, and to protect public

19   health.

20         B.     The Clean Water Act

21         49.    The Act is the primary Federal statute protecting surface waters in the

22   United States.

23

24
     COMPLAINT
                                                  9
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 10 of 49




 1         50.    The Act aims to prevent, reduce, and eliminate pollution in order to

 2   “restore and maintain the chemical, physical, and biological integrity of the Nation's

 3   waters.” 33 U.S.C. § 1251(a).

 4         51.    In order to accomplish that goal, Section 301(a), 33 U.S.C. § 1311,

 5   prohibits the discharge of any pollutant into waters of the United States unless the

 6   discharger complies with other enumerated sections of the Act, including the

 7   prohibition on discharges not authorized by, or in violation of, the terms of a National

 8   Pollutant Discharge Elimination System (“NPDES”) permit issued pursuant to section

 9   402, 33 U.S.C. § 1342(b). See also 40 C.F.R. § 122.26(c)(1) and General Permit, §

10   I.A.12.

11         52.    The Act requires all point source discharges of pollutants to waters of the

12   United States be regulated by an NPDES permit. 33 U.S.C. § 1311(a); see 40 C.F.R. §

13   122.26(c)(1).

14         53.    Section 402(p) of the Act establishes the framework regulating industrial

15   storm water discharges under federal, and authorized state, NPDES permit programs.

16   33 U.S.C. § 1342(p).

17         54.    Section 402(b) of the Act allows each state to administer an NPDES

18   permit program for regulating the discharge of pollutants, including discharges of

19   polluted storm water, approved by the U.S. EPA. 33 U.S.C. § 1342(b).

20         55.    States with approved NPDES permit programs are authorized by section

21   402(b) to regulate industrial storm water discharges through the issuance of a

22   statewide general NPDES permit applicable to all industrial dischargers, and/or

23   through individual NPDES permits issued to specific dischargers. See Id.

24
     COMPLAINT
                                                10
25
           Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 11 of 49




 1           56.   Section 505(a)(1) of the Act provides for citizen enforcement against any

 2   “person” who is alleged to be in violation of an “effluent standard or limitation . . . or

 3   an order issued by the Administrator or a State with respect to such a standard or

 4   limitation.” 33 U.S.C. §§ 1365(a)(1), 1365(f).

 5           57.   A “person” under the Act includes individuals, corporations,

 6   partnerships, associations, States, municipalities, commissions, and political

 7   subdivisions of a State, or any interstate body. 33 U.S.C. § 1362(5).

 8           58.   “Effluent standard or limitation” is defined to include: (a) the prohibition

 9   in section 301(a) against unpermitted discharges; and (b) any condition of an NPDES

10   permit such as the General Permit. 33 U.S.C. § 1365(f); Citizens for a Better Env't v.

11   Union Oil Co., 83 F.3d 1111, 1114 (9th Cir. 1996) (“Private citizens may bring suit

12   pursuant to 33 U.S.C. § 1365 to enforce effluent standards or limitations, which are

13   defined as including violations of 33 U.S.C. § 1311(a). 33 U.S.C. § 1365(f)(1).”).

14           59.   Pursuant to Section 309(d) of the Act, 33 U.S.C. § 1319(d), and the

15   Adjustment of Civil Monetary Penalties for Inflation, 40 C.F.R. § 19.4, each separate

16   statutory violation subjects the violator to penalties of up to $56,460 per day per

17   violation for violations occurring after November 2, 2015, where penalties are

18   assessed on or after December 23, 2020.

19           60.   Section 505(d) of the Act allows a prevailing or substantially prevailing

20   party to recover litigation costs, including fees for attorneys, experts, and consultants

21   where it finds that such an award is appropriate. 33 U.S.C. § 1365(d).

22   ///

23   ///

24
     COMPLAINT
                                                 11
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 12 of 49




 1         C.     General Permit Enrollment and Compliance

 2         61.    The State Water Resources Control Board (“State Board”) is charged

 3   with regulating pollutants to protect California’s water resources. See Cal. Water

 4   Code § 13001.

 5         62.    California is authorized by U.S. EPA to issue NPDES permits for storm

 6   water discharges associated with industrial activities.

 7         63.    The relevant NPDES permit in this action is the General Permit, which is

 8   issued by the State Board, and is implemented and enforced by Regional Water

 9   Quality Control Boards, including the San Francisco Bay Regional Water Quality

10   Control Board (“Regional Board”). See 33 U.S.C. §§ 1311(a), 1342, 1362(6), 1362(7),

11   1362(12).

12         64.    In order to lawfully discharge pollutants to waters of the United States in

13   California, all persons who discharge storm water associated with industrial activity

14   must enroll in, and comply with all applicable terms and conditions of, the General

15   Permit. See 33 U.S.C. §§ 1311(a), 1342; 40 C.F.R. § 122.26(c)(1).

16         65.    SIC Code 3471 facilities must enroll in and obtain coverage under the

17   General Permit in order to lawfully discharge storm water to waters of the United

18   States. See General Permit, Attachment A, ¶ 2.

19         66.    The General Permit provides for at least two types of enrollment status—

20   “NOI status” and “NEC status.”

21         67.    To secure “NOI status,” a discharger must file a Notice of Intent to

22   Comply (“NOI”) with the State Board prior to discharge.

23

24
     COMPLAINT
                                                12
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 13 of 49




 1         68.    The NOI serves as certification to the State of California that the

 2   industrial facility owner(s) and agent(s) have read the General Permit and will comply

 3   with all applicable terms and conditions. See 40 C.F.R. § 122.26(A)(1)(ii); General

 4   Permit, § I.A.12.

 5         69.    Generally, the General Permit requires permittees with NOI status to

 6   consistently engage in four independent, but mutual-reinforcing actions: 1) executive

 7   planning and facility-specific pollution control design; 2) on-the-ground

 8   implementation of pollution control technologies; 3) monitoring storm water

 9   discharges for evidence of pollution; and 4) annual evaluation of the effectiveness of

10   pollution control strategies, including corrective action where necessary. Collectively,

11   these steps constitute an iterative, self-evaluation process.

12         70.    Specifically, facilities with NOI coverage are required to comply with

13   each of the requirements contained in the General Permit described below at sections

14   C (Effluent Limitations), D (Receiving Water Limitations), E (Storm Water Pollution

15   Prevention Plan requirements) and F (Monitoring and Reporting requirements).

16         71.    As an alternative to enrolling in the General Permit under NOI status,

17   owners/operators can file for no exposure certification, “NEC status.”

18         72.    To obtain NEC status, owners/operators certify (and re-certify annually)

19   that there is no exposure of industrial activities to storm water at their facility. General

20   Permit § XVII.A.1.

21         73.    Facilities with NEC status nominally participate in the General Permit

22   program, but are not required to demonstrate compliance with technology-based

23

24
     COMPLAINT
                                                 13
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 14 of 49




 1   pollution controls or water quality-based pollution limits; or engage in the iterative

 2   permit compliance process described in paragraph 69.

 3          74.    NEC enrollment is intended to reduce the regulatory burden on the small

 4   subset of facilities where industrial activities are entirely indoors, and the only items

 5   exposed to precipitation are roofs, parking lots, vegetated areas, and other non-

 6   industrial areas or activities, i.e., the facility poses “very low risk or [] no risk [of]

 7   storm water contamination.” 64 Fed. Reg. 68782 (Dec. 8, 1999).

 8          75.    Compliance with the General Permit constitutes compliance with the Act

 9   for purposes of storm water discharges. 33 U.S.C. §§ 1311(b)(2)(A), 1311(b)(2)(E).

10   Conversely, “[General] Permit noncompliance constitutes a violation of the Clean

11   Water Act and the [California] Water Code.” General Permit, § XXI.A.

12          76.    Discharges of storm water containing pollutants to waters of the United

13   States, therefore, are violations of the Act where they are: (a) unpermitted; or (b)

14   completed without complying with applicable terms and conditions of a valid NPDES

15   permit. See General Permit, § I.8 (“This General Permit authorizes discharges of

16   industrial storm water to waters of the United States, so long as those discharges

17   comply with all requirements, provisions, limitations, and prohibitions in this General

18   Permit.”)

19          D.     The General Permit’s Technology-Based Standards (a.k.a. Effluent
                   Limitations)
20
            77.    The Act and General Permit require dischargers with NOI status to
21
     comply with statutorily established technology-based standards. 33 U.S.C. § 1311(b);
22
     General Permit, § V.
23

24
     COMPLAINT
                                                   14
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 15 of 49




 1         78.     The General Permit incorporates statutorily defined technology-based

 2   pollution standards as “Effluent Limitations.”

 3         79.     The General Permit’s technology-based Effluent Limitations set the floor

 4   for pollution reduction, i.e., the minimum level of pollution reductions, which must be

 5   achieved by all permittees regardless of the quality of water receiving storm water

 6   discharges.

 7         80.     The General Permit’s technology-based Effluent Limitations require

 8   permittee facilities to reduce or prevent pollutants in storm water discharges through

 9   the implementation of Best Conventional Pollutant Control Technology (“BCT”) for

10   conventional pollutants, and Best Available Technology Economically Achievable

11   (“BAT”) for toxic or non-conventional pollutants (collectively “BAT/BCT”). 40

12   C.F.R. §§ 401.15-401.16; General Permit, § V.A.

13         81.     Conventional pollutants are listed at 40 C.F.R. § 401.16 and include

14   biochemical oxygen demand, total suspended solids (“TSS”), oil and grease (“O&G”),

15   and pH, among others.

16         82.     Toxic pollutants are listed at 40 C.F.R. § 401.15 and include, among

17   others, chromium, copper, nickel, and zinc.

18         83.     Compliance with the BAT/BCT standard requires permittee facilities to

19   design and implement effective, site-specific pollution control strategies called Best

20   Management Practices (“BMPs”) that prevent or reduce storm water discharges in a

21   manner that reflects best industry practice. General Permit, § V.A.

22         84.     BMPs are schedules of activities, prohibitions of practices, maintenance

23   procedures, and other management practices to prevent or reduce the pollution of

24
     COMPLAINT
                                                15
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 16 of 49




 1   waters of the United States. BMPs include treatment systems, operation procedures,

 2   and practices to control and abate the discharge of pollutants from the Facility. See id.

 3         85.    Permittees must design BMPs that meet the BAT/BCT standard for all

 4   sources of toxic pollutants; and thereafter implement and maintain, as well as evaluate

 5   and improve, such BMPs to ensure pollutant concentrations in any storm water

 6   discharge are controlled consistent with the BAT/BCT standard. See id.

 7         86.    The 2015 and 2021 versions of U.S. EPA’s NPDES Storm Water Multi-

 8   Sector General Permit for Industrial Activities include numeric benchmark standards

 9   for pollutant concentrations in storm water discharges (“EPA Benchmarks”). See

10   United States Environmental Protection Agency NPDES Multi-Sector General Permit

11   for Storm Water Discharges Associated with Industrial Activity, effective June 4,

12   2015, reissued and modified effective March 1, 2021 (“Multi-Sector General

13   Permit”).

14         87.    EPA Benchmarks are objective numeric targets for evaluating whether

15   the BMPs designed and implemented at a facility achieve the statutory BAT/BCT

16   standard. Santa Monica Baykeeper v. Kramer Metals, Inc. (“Kramer”), 619 F. Supp.

17   2nd 914, 921 (C.D. Cal. 2009); see also 86 Fed. Reg. 10269 (Feb. 19, 2021); 80 Fed.

18   Reg. 34403 (June 16, 2015); 73 Fed. Reg. 56572, 56574 (Sept. 29, 2008); 65 Fed.

19   Reg. 64746, 64766-67 (Oct. 30, 2000).

20         88.    The General Permit’s Numeric Action Levels (“NALs”), which are

21   derived from EPA Benchmark values published in the 2008 Multi-Sector General

22   Permit, are objective numeric standards relevant to evaluating whether BMPs

23   designed and implemented at a facility achieve the statutory BAT/BCT standard.

24
     COMPLAINT
                                                16
25
         Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 17 of 49




 1          89.    The discharge of storm water containing pollutant concentrations

 2   exceeding EPA Benchmark targets and/or NALs evidence a failure to develop and

 3   implement pollution control strategies that achieve pollutant reductions consistent

 4   with the BAT/BCT standard. Kramer, 619 F. Supp. 2nd at 921-25; see also 80 Fed.

 5   Reg. 34403, 34405 (June 16, 2015).

 6          90.    TABLE 1 and TABLE 2 contain EPA Benchmark standards relevant to

 7   assessing the Facility’s compliance with the BAT/BCT standard.

 8                                      TABLE 1
           2015   U.S. EPA BENCHMARKS APPLICABLE TO THE FACILITY’S DISCHARGES
 9            Pollutant               Freshwater Benchmark          Saltwater Benchmark
             aluminum                       0.75 mg/L*                   0.75 mg/L
10             copper                      0.0332 mg/L                  0.0048 mg/L
                iron                          1.0 mg/L                    1.0 mg/L
11              zinc                         0.26 mg/L                   0.09 mg/L
     * mg/L = milligrams per liter
12                                      TABLE 2
           2021   U.S. EPA BENCHMARKS APPLICABLE TO THE FACILITY’S DISCHARGES
13            Pollutant               Freshwater Benchmark          Saltwater Benchmark
              aluminum                       1.1 mg/L                      1.1 mg/L
14              copper                    0.00519 mg/L                  0.0048 mg/L
                nickel                      0.47 mg/L                    0.074 mg/L
15               zinc                      0.120 mg/L                     0.09 mg/L
16
            91.    TABLE 3 contains NALs relevant to assessing the Facility’s compliance
17
     with the BAT/BCT standards.
18                                          TABLE 3
                          NALs APPLICABLE TO THE FACILITY’S DISCHARGES
19                        Pollutant                                  NAL
                          aluminum                                0.75 mg/L
20                          copper                               0.0332 mg/L
                             iron                                  1.0 mg/L
21                           zinc                                 0.26 mg/L

22

23

24
     COMPLAINT
                                                17
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 18 of 49




 1           92.   Facility owners/operators must perform visual observations (and

 2   maintain records) pursuant to the General Permit, which are relevant to assessing a

 3   permittee’s compliance with the BAT/BCT standards.

 4           93.   Objective assessments of whether BMPs described in a SWPPP and/or

 5   implemented at a facility are consistent with industry best practices are relevant to

 6   assessing a permittee’s compliance with the BAT/BCT standards.

 7           E.    The General Permit’s Receiving Water Limitations

 8           94.   In addition to the technology-based Effluent Limitations, the General

 9   Permit requires that permittees with NOI status meet “any more stringent [water

10   quality-based limitations] necessary for receiving waters to meet applicable water

11   quality standards.” General Permit, § I.D.31.

12           95.   The General Permit contains water quality-based standards titled

13   Receiving Water Limitations.

14           96.   The General Permit’s first Receiving Water Limitation prohibits

15   discharges that cause or contribute to an exceedance of any applicable water quality

16   standard. General Permit, § VI.A.

17           97.   The General Permit’s second Receiving Water Limitation prohibits

18   discharges that adversely affect human health or the environment. General Permit, §

19   VI.B.

20           98.   The General Permit’s third Receiving Water Limitation prohibits

21   discharges that contain pollutants in quantities that threaten to cause pollution or a

22   public nuisance. General Permit, § VI.C.

23

24
     COMPLAINT
                                                 18
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 19 of 49




 1         99.    Receiving Water Limitations are typically more stringent than the

 2   technology-based standards where a facility’s receiving waters are impaired by one or

 3   more pollutant. 33 U.S.C. § 1311(b)(1)(C).

 4         100. The General Permit’s Receiving Water Limitations are intended to

 5   protect the beneficial uses of surface waters to which a facility’s storm water is

 6   discharged. General Permit, § VI.A.

 7         101. The San Francisco Bay Basin (Region 2) Water Quality Control Plan

 8   (“Basin Plan”) designates Beneficial Uses for the Receiving Waters—Coyote Creek

 9   and South San Francisco Bay.

10         102. The Basin Plan identifies potential and existing Beneficial Uses of the

11   Receiving Waters, which include, but are not limited to: commercial and sport fishing,

12   estuarine habitat, fish migration, navigation, preservation of rare and endangered

13   species, water contact and non-contact recreation, shellfish harvesting, fish spawning,

14   and wildlife habitat.

15         103. The Receiving Waters are important community resources. Although

16   pollution and habitat destruction have drastically altered the natural ecosystem, the

17   Receiving Waters continue to serve vital social, environmental, and economic

18   functions.

19         104. Coyote Creek is the predominant drainage in the eastern portions of San

20   Jose and Fremont, and is an important ecological resource in the South Bay.

21         105. Historically, Coyote Creek supported numerous fish populations,

22   including steelhead, Coho salmon, and Chinook salmon.

23

24
     COMPLAINT
                                                19
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 20 of 49




 1         106. Steelhead and Chinook salmon still use Coyote Creek for spawning and

 2   early development life stages.

 3         107. Coyote Creek is also important habitat for numerous aquatic and riparian

 4   plants and animals in the region.

 5         108. From Coyote Creek, storm water and comingled pollutants from the

 6   Facility enter South San Francisco Bay

 7         109. According to the Basin Plan, “South San Francisco Bay south of the

 8   Dumbarton Bridge is a unique, water-quality-limited, hydrodynamic and biological

 9   environment that merits continued special attention by the Water Board. Controlling

10   urban and upland runoff sources is critical to the success of maintaining water quality

11   in this portion of the Bay.”

12         110. Water quality standards applicable to the Facility are established in,

13   among others, Basin Plan, Tables 3-3, 3-3A, and 3-4 and the California Toxics Rule

14   (“CTR”), 40 C.F.R § 131.38.

15         111. Water quality standards are pollutant concentration levels determined by

16   the state or federal agencies to be protective of designated Beneficial Uses. See Basin

17   Plan, Chapters 2 (beneficial uses) and 3 (water quality objectives).

18         112. By Resolution R2-2007-0042, the Regional Board amended the Basin

19   Plan to incorporate and adopt site-specific objectives for copper in San Francisco Bay.

20         113. Except for where site-specific objectives have been adopted, numeric

21   water quality objectives applicable to the Receiving Waters are those contained in the

22   California Toxics Rule, which are incorporated into and enforceable through the Basin

23   Plan. See e.g., Basin Plan, Table 3-3 notes a and b; Table 3-4 notes a and b.

24
     COMPLAINT
                                                20
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 21 of 49




 1         114. Storm water discharges with pollutant concentrations that exceed levels

 2   contained in applicable water quality standards are violations of the General Permit

 3   and the Act. Kramer, 619 F. Supp. 2nd at 926–27; see also Defenders of Wildlife v.

 4   Browner, 191 F.3d 1159, 1166-67 (9th Cir. 1999) (industrial storm water discharges

 5   must strictly comply with water quality standards).

 6         115. Water quality standards applicable to storm water discharges from the

 7   Facility are detailed in TABLE 4.
                                      TABLE 4
 8          WATER QUALITY STANDARDS APPLICABLE TO GLOBAL PLATING FACILITY
              Pollutant                  Basin Plan/CTR                   Basin Plan/CTR
 9                                       (Freshwater CMC)                  (Saltwater CMC)
            chromiumVI                      0.016 mg/L                       1.1 mg/L
10             copper                       0.013 mg/L                     0.0108 mg/L
                zinc                         0.12 mg/L                      0.09 mg/L
11             nickel                        0.47 mg/L                     0.0624 mg/L
12         F.     The General Permit’s Pollution Prevention Plan Requirements
13         116. The General Permit requires the preparation and implementation of a
14   Storm Water Pollution Prevention Plan (“SWPPP”) prior to conducting, and in order
15   to lawfully continue, industrial activities for all facilities with NOI status. General
16   Permit, §§ I.I.54, X.B.
17         117. To comply with the General Permit, dischargers must have developed
18   and implemented a SWPPP by July 15, 2015 or upon commencement of industrial
19   activity. See General Permit, § X.B.
20         118. The objectives of the SWPPP are to: i) identify and evaluate sources of
21   pollutants associated with industrial activities that may affect the quality of storm
22   water discharges; and ii) describe and detail site-specific BMPs to reduce or prevent
23   pollutant concentrations in discharges to levels that comply with the General Permit’s
24
     COMPLAINT
                                                  21
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 22 of 49




 1   technology-based Effluent Limitations and Receiving Water Limitations. General

 2   Permit, § X.C.

 3         119. The SWPPP must include, among other requirements: i) a narrative

 4   description and summary of all industrial activities, potential sources of pollution, and

 5   pollutants associated with each potential source; ii) the identification and location

 6   where materials are being shipped, received, stored, and handled, as well as the

 7   typical quantities of such materials and the frequency with which they are handled; iii)

 8   a description of dust and particulate generating activities; iv) a site map including all

 9   areas of industrial activity subject to the General Permit that depicts the storm water

10   conveyance system, associated points of discharge, direction of flow, areas of actual

11   and potential pollutant contact, including the extent of pollution-generating activities,

12   nearby water bodies, and pollution control measures (i.e., BMPs); v) a description of

13   storm water management practices; vi) a description of the BMPs to be implemented

14   to reduce or prevent pollutants in storm water discharges and authorized non-storm

15   water discharges; vii) the identification of unauthorized non-stormwater discharges

16   and a description of how all such discharges have been eliminated; and viii) a

17   description of persons and their current responsibility for developing and

18   implementing the SWPPP. General Permit, § X.A–I.

19         120. The most important elements of any SWPPP are the description of each

20   industrial process occurring at a facility, and the assessment of potential pollutant

21   sources (“Source Evaluation and Pollutant Assessment”). See General Permit, §§ X.C,

22   X.F, X.G.

23

24
     COMPLAINT
                                                 22
25
         Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 23 of 49




 1             121. Each of the industrial processes and all industrial activities undertaken at

 2   the Facility are pollutant sources that must be described and assessed for their

 3   potential contribution of pollutants in storm water discharges in the SWPPP’s Source

 4   Evaluation and Pollutant Assessment.

 5             122. The SWPPP must be evaluated and revised at least annually to ensure

 6   ongoing compliance. General Permit, § X.B.

 7             123. Any failure to develop, implement, or revise a comprehensive SWPPP

 8   that contains all required elements is a violation of the General Permit, and creates

 9   liability under the Act. General Permit, § X.B; see also General Permit, Fact Sheet §

10   II.I.1.

11             G.    The General Permit’s Compliance Evaluation Requirements

12             124. The General Permit requires permittees to complete an Annual

13   Comprehensive Site Compliance Evaluation (“Compliance Evaluation”). General

14   Permit, § XV.

15             125. The goal of the Compliance Evaluation is to ensure and certify

16   compliance with all other substantive and procedural mandates contained in the

17   General Permit.

18             126. The Compliance Evaluation must include: a review of all sampling,

19   visual observation, and inspection records conducted during the previous year; a

20   visual inspection of all potential pollutant sources for evidence of, or the potential for,

21   pollutants entering the drainage system; an inspection of all drainage areas previously

22   identified as having no exposure to industrial activities; an inspection of equipment

23   needed to implement BMPs; an evaluation of each BMP to determine whether it is

24
     COMPLAINT
                                                   23
25
           Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 24 of 49




 1   objectively adequate in light of monitoring and reporting plan data; an assessment of

 2   BMP design and implementation effectiveness; a determination of whether additional

 3   BMPs are needed to comply with the General Permit; and an assessment of any other

 4   factors needed to comply with the requirements of Section XVI.B (i.e. Annual Report

 5   mandates). General Permit, § XV.

 6           H.    The General Permit’s Monitoring and Reporting Requirements

 7           127. The General Permit requires that permittees with NOI status develop a

 8   written plan containing the permittee facility’s monitoring and reporting program

 9   (“Monitoring Implementation Plan” or “MIP”) prior to conducting, and in order to

10   lawfully continue, industrial activities. General Permit, §§ X.I.1-5, XI.

11           128. The objectives of the MIP are to detect and measure the concentration of

12   pollutants in a facility’s storm water discharges, and to ensure compliance with the

13   General Permit’s substantive mandates, including the technology-based BAT/BCT

14   standard and any more stringent Receiving Water Limitations. See General Permit,

15   Fact Sheet § II.J.1.

16           129. A lawful MIP ensures that BMPs are effectively reducing and/or

17   eliminating pollutants in a facility’s storm water discharges, and is evaluated and

18   revised whenever appropriate to ensure ongoing compliance with the General Permit.

19   Id.

20           130. Information derived from the MIP informs each permittee as to whether

21   it must adapt BMP design or implementation to ensure that storm water and non-

22   storm water discharges comply with the General Permit’s technology-based Effluent

23

24
     COMPLAINT
                                                24
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 25 of 49




 1   Limitations and water quality-based Receiving Water Limitations. General Permit, §§

 2   X.I, XI.

 3         131. The MIP is an essential component in the General Permit’s mandatory

 4   iterative self-evaluation process (described at paragraph 69) whereby permittees must

 5   implement BMPs contained in the SWPPP, evaluate BMP effectiveness using visual

 6   observation and storm water sampling data, and then revise BMPs as necessary to

 7   consistently comply with the General Permit’s technology-based Effluent Limitations

 8   and water quality-based Receiving Water Limitations.

 9         132. The MIP must include monthly visual observations of storm water

10   discharges, as well as storm water sampling from each location where storm water is

11   discharged from a facility. General Permit, § XI.A.

12         133. Visual observations must document the presence of any floating and

13   suspended material, oil and/or grease (e.g., sheen), discolorations, turbidity, odor and

14   identify the source of any pollutants. General Permit, § XI.A.2.

15         134. Dischargers must document and maintain records of observations,

16   observation dates, locations observed, and responses taken to reduce or prevent

17   pollutants from coming into contact with storm water and discharging to waters of the

18   United States. General Permit, § XI.A.3.

19         135. The General Permit requires permittees to collect samples of storm water

20   from each location where storm water is discharged from its facility. General Permit,

21   § XI.B.4.

22         136. The General Permit requires permittees to collect and analyze storm

23   water samples from two Qualifying Storm Events within the first half of each

24
     COMPLAINT
                                                25
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 26 of 49




 1   Reporting Year (July 1 to December 31), and two Qualifying Storm Events within the

 2   second half of each Reporting Year (January 1 to June 30). General Permit, § XI.B.2.

 3         137. A Qualifying Storm Event is a precipitation event that: a) produces a

 4   discharge for at least one drainage area; and b) is preceded by 48 hours with no

 5   discharge from any drainage area. General Permit, § XI.B.1

 6         138. The General Permit requires permittees to submit all sampling and

 7   analytical results for every sample via the State Board’s online NPDES reporting

 8   database system—Stormwater Multiple Application and Report Tracking System

 9   (“SMARTS”)—within thirty (30) days of obtaining each analytical report from a

10   certified laboratory. General Permit, § XI.B.11.a.

11         139. Permittees must analyze each sample for as many as five sets of

12   pollutants, including: 1) conventional pollutants (pH, TSS, and either total organic

13   carbon or oil and grease), General Permit, §§ XI.B.6.a-b; 2) facility-specific pollutants

14   identified in the Source Evaluation and Pollutant Assessment, e.g. chromium, copper

15   and nickel, General Permit, § XI.B.6.c; 3) pollutants for which the Receiving Waters

16   are impaired, General Permit, § XI.B.6.e; 4) Standard Industrial Classification code-

17   based parameters listed in the General Permit at Table 1, which are pollutants

18   common to discharges from particular types of industrial activities, General Permit, §

19   XI.B.6.d; and 5) Regional Board-mandated parameters, which are any additional

20   pollutants identified by the Regional Board, General Permit, § XI.B.6.f.

21         140. The General Permit requires permittees submit an Annual Report to the

22   relevant Regional Board by July 1 of each year, which must include, among other

23   items, all records collected in the MIP and the Compliance Evaluation.

24
     COMPLAINT
                                                26
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 27 of 49




 1         141. The General Permit requires permittees submit a Compliance Checklist

 2   with each Annual Report that contains the following: 1) an indication of whether the

 3   permittee complies with, and has addressed all applicable requirements of, the

 4   General Permit; 2) an explanation for any noncompliance with requirements within

 5   the reporting year, as indicated in the Compliance Checklist; and 3) an identification,

 6   including page numbers and/or sections, of all revisions made to the SWPPP within

 7   the reporting year; and 4) the date(s) of the annual Compliance Evaluation. General

 8   Permit, § XVI.

 9         142. Section XXI.N of the General Permit provides that any person who

10   knowingly makes any false material statement, representation, or certification in any

11   record or other document submitted or required to be maintained under this General

12   Permit, including reports of compliance or noncompliance shall upon conviction, be

13   punished by: 1) a fine of not more than $10,000; 2) imprisonment for not more than

14   two years; or 3) both.

15         143. Permittees that fail to develop and implement an adequate MIP that

16   includes both visual observations, and sampling and analysis are in violation of the

17   General Permit. General Permit, § II.J.3.

18         I.     The General Permit’s Non-Exposure Certification Program

19         144. As described above at paragraphs 71 through 74, facilities that can certify

20   that storm water is not exposed to any industrial pollutant source may enroll in the

21   General Permit using “NEC” status, which relieves such facility from complying with

22   a majority of the General Permit’s mandates.

23

24
     COMPLAINT
                                                 27
25
           Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 28 of 49




 1           145. The use of outdoor spaces for any industrial activity, including the

 2   operation of industrial machinery (e.g., forklifts) or storage of industrial materials

 3   (e.g., shipping/receiving inputs or final products), are conditions that preclude the

 4   lawful enrollment in the NEC program. General Permit §§ XVII.A.1, B.2-3.

 5           146. Facilities emitting particulate pollution through stacks or vents are also

 6   ineligible for NEC coverage. 2015 Permit, Appendix 2, § B.5.a (“[d]eposits of

 7   particles or residuals from roof stacks/vents that have the potential to be mobilized by

 8   storm water runoff are considered exposed.”); see also Discharger’s Guide to

 9   SMARTS No Exposure Certification (May 24, 2018); see also 1997 Permit, page iv

10   (“Facility operators … are not subject to this General Permit if they can certify that …

11   [t]here is no exposure of materials associated with industrial activity through [] direct

12   or indirect pathways such as particulates from stacks and exhaust systems”).

13   VI.     STATEMENT OF FACTS

14           147. Global Plating is a “person” pursuant to the Act. See 33 U.S.C. §

15   1362(5).

16           148. Global Plating owns and operates the Facility located at 44620 South

17   Grimmer Boulevard in Fremont, California (94538).

18           149. The Facility discharges storm water associated with industrial activity.

19           150. Aluminum, barium, chromium, cobalt, copper, iron, lead, nickel,

20   vanadium, and zinc are present in storm water discharged from the Facility.

21           151. The presence of aluminum, barium, chromium, cobalt, copper, iron, lead,

22   nickel, vanadium, and zinc is confirmed by samples of storm water collected at the

23   Facility by Baykeeper on January 28, 2021.

24
     COMPLAINT
                                                 28
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 29 of 49




 1          152. These pollutants were present in the January 28, 2021 samples in the

 2   following concentrations from three separate discharge locations: aluminum (5.6

 3   mg/L, 22 mg/L, 0.73 mg/L), barium (0.19 mg/L, 0.19 mg/L, 0.014 mg/L), chromium

 4   (0.027 mg/L, 0.065 mg/L, 0.012 mg/L), cobalt (0.0063 mg/L, 0.017 mg/L, non-

 5   detect), copper (0.16 mg/L, 0.077 mg/L, 0.034 mg/L), iron (8.2 mg/L, 30 mg/L, 0.92

 6   mg/L), lead (0.025 mg/L, 0.066 mg/L, non-detect), nickel (0.11 mg/L, 0.11 mg/L,

 7   0.062 mg/L), vanadium (0.017 mg/L, 0.065 mg/L, non-detect), and zinc (0.71 mg/L,

 8   0.57 mg/L, 0.19 mg/L).

 9          153. Aluminum, barium, chromium, cobalt, copper, iron, lead, nickel,

10   vanadium, and zinc are pollutants under the Act. See 33 U.S.C. § 1362(6); see also 40

11   C.F.R. § 122.2.

12          154. A section of Coyote Creek is situated approximately 550 feet west of the

13   Facility.

14          155. There are at least five municipal separate storm sewer system (“MS4”)

15   inlets in the vicinity of the Facility—three located in the parking lot shared by Global

16   Plating and its neighbor(s) at 44650 South Grimmer Boulevard, and two located on

17   South Grimmer Boulevard within 200 feet of the Facility.

18          156. Each of the MS4 inlets in the vicinity of the Facility discharge storm

19   water to Coyote Creek.

20          157. Coyote Creek is a water of the United States.

21          158. Coyote Creek empties into South San Francisco Bay approximately one

22   mile from the Facility.

23          159. South San Francisco Bay is a water of the United States.

24
     COMPLAINT
                                                29
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 30 of 49




 1         160. The Facility is engaged in the electroplating business and is classified as

 2   a SIC Code 3471 facility.

 3         161. SIC Code 3471 facilities must enroll in and obtain coverage under the

 4   General Permit in order to lawfully discharge storm water to waters of the United

 5   States. See General Permit, Attachment A.

 6         162. Global Plating enrolled the Facility in the General Permit with NOI

 7   status prior to 2008 under waste discharger identification number 2 01I006142.

 8         163. On or about June 6, 2008, the Regional Board approved a Notice of

 9   Termination for waste discharger identification number 2 01I006142.

10         164. The Facility re-enrolled in the General Permit on July 2, 2015.

11         165. In its July 2, 2015 enrollment, Global Plating certified under penalty of

12   law that the facility met all requirement to receive NEC status.

13         166. Based on its certification, the Facility was permitted with NEC status and

14   assigned NEC identification number 2 01NEC000038.

15         167. Global Plating has re-certified its NEC status each year since 2015—

16   including on or about September 8, 2016, August 31, 2017, July 11, 2018, July 19,

17   2019 and September 9, 2020.

18         168. Each certification described in paragraph 167 contains false information.

19         169. The Facility has been operating since 2015 with improperly obtained and

20   unlawful NEC status.

21         170. The Facility conducts some industrial activity outdoors.

22

23

24
     COMPLAINT
                                                30
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 31 of 49




 1         171. Global Plating uses, stores, and ships/receives industrial materials (e.g.,

 2   chemical inputs, coated products, waste) and industrial equipment (e.g., forklifts,

 3   processing racks) in the outdoor portions of the Facility.

 4         172. The use of outdoor spaces for any industrial activity, including the

 5   operation of industrial machinery (e.g., forklifts) or storage of industrial materials

 6   (e.g., shipping/receiving inputs or final products), are conditions that preclude the

 7   lawful enrollment in the General Permit under NEC status.

 8         173. Some of the Facility’s indoor industrial activities generate particulate air

 9   emissions.

10         174. The Facility has sources of particulate air emissions regulated by the Bay

11   Area Air Quality Management District.

12         175. Some of the Facility’s emissions sources emit particulate matter to the

13   atmosphere through stacks, vents and/or exhaust equipment.

14         176. For example, a hexavalent chromium plating tank identified as Source 6

15   vents to roof-mounted stack P-2.

16         177. Pollutants that are potentially emitted to the atmosphere as a result of

17   industrial activities undertaken at the Facility include, but are not limited to, zinc,

18   nickel, chromium, and silver.

19         178. During rain events, emitted metal particulate is exposed to and pollutes

20   with storm water prior to being discharged from the Facility to the Receiving Waters.

21         179. The General Permit states that “[d]eposits of particles or residuals from

22   roof stacks/vents that have the potential to be mobilized by storm water runoff are

23   considered exposed.” 2015 Permit, Appendix 2, § B.5.a; see also Discharger’s Guide

24
     COMPLAINT
                                                  31
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 32 of 49




 1   to SMARTS No Exposure Certification (May 24, 2018); see also 1997 Permit, page iv

 2   (“Facility operators … are not subject to this General Permit if they can certify that …

 3   [t]here is no exposure of materials associated with industrial activity through [] direct

 4   or indirect pathways such as particulates from stacks and exhaust systems”).

 5           180. The Facility’s emissions of metal particulate that are exposed to and

 6   comingle with storm water prior to being discharged to the Receiving Waters are a

 7   condition that precludes the lawful enrollment in the NEC program.

 8           181. Global Plating has not implemented BMPs that comply with the

 9   BAT/BCT standard in violation of the Act and General Permit.

10           182. Data from storm water samples collected at the Facility on January 28,

11   2021 establish that the concentrations of aluminum, iron, copper, nickel, and zinc

12   exceeded the EPA Benchmark standards for those pollutants (see TABLE 5-A and

13   TABLE    5-B).
                                                       TABLE 5-A
14                                   SUMMARY OF 1/28/2021 STORM WATER SAMPLE
                                      ANALYSIS COMPARED TO 2015 BENCHMARKS
15         Pollutant          Result    Benchmark      % Exceedance    Benchmark      % Exceedance
        (Discharge Point)               (Freshwater)                    (Saltwater)
          aluminum              5.6       0.75             746.6%         0.75           746.6%
16     (Shared Parking Lot)   mg/L        mg/L                            mg/L
            copper             0.16      0.0332            481.9%        0.0048         3333.3%
17     (Shared Parking Lot)   mg/L        mg/L                            mg/L
              iron              8.2        1.0              820%           1.0
                                                                                         820%
18     (Shared Parking Lot)   mg/L        mg/L                            mg/L
              zinc             0.71       0.26             273.1%         0.09           788.9%
       (Shared Parking Lot)   mg/L        mg/L                            mg/L
19        aluminum              22        0.75             2933.3%        0.75
                                                                                        2933.3%
         (Facility West)      mg/L        mg/L                            mg/L
20          copper            0.077      0.0332            231.9%        0.0048          160.4%
         (Facility West)      mg/L        mg/L                            mg/L
              iron              30         1.0             3000%           1.0
21       (Facility West)      mg/L        mg/L                            mg/L
                                                                                         3000%
              zinc             0.57       0.26             219.2%         0.09           633.3%
22       (Facility West)      mg/L        mg/L                            mg/L
            copper            0.034      0.0332            102.4%        0.0048          708.3%
23        (Storm Drain
          Parking Lot)
                              mg/L        mg/L                            mg/L

              zinc            0.19         0.26                x          0.09           211.1%
24
     COMPLAINT
                                                          32
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 33 of 49



          (Storm Drain             mg/L           mg/L                              mg/L
          Parking Lot)
 1
                                                              TABLE 5-B
 2
                                           SUMMARY OF 1/28/2021 STORM WATER SAMPLE
                                            ANALYSIS COMPARED TO 2021 BENCHMARKS
 3      Pollutant              Result         Benchmark     % Exceedance    Benchmark           % Exceedance
      (Discharge Point)                        (Freshwater)                       (Saltwater)
 4      aluminum                  5.6             1.1             509.1%             1.1           509.1%
          (Shared                mg/L            mg/L                               mg/L
        Parking Lot)
 5        copper                 0.16           0.00519          3082.8%           0.0048          3333.3%
          (Shared                mg/L            mg/L                               mg/L
        Parking Lot)
 6        nickel                 0.11            0.470                x             0.074          148.6%
          (Shared                mg/L            mg/L                               mg/L
 7      Parking Lot)
           zinc                  0.71            0.120            591.7%            0.09           788.9%
          (Shared                mg/L            mg/L                               mg/L
 8      Parking Lot)
        aluminum                   22              1.1            2000%              1.1            2000%
 9     (Facility West)           mg/L            mg/L                               mg/L
          copper                 0.077          0.00519          1483.6%           0.0048          1604.2%
       (Facility West)           mg/L            mg/L                               mg/L
10        nickel                  0.11           0.470                x             0.074          148.6%
       (Facility West)           mg/L            mg/L                               mg/L
11         zinc                   0.57           0.120            475%               0.09          633.3%
       (Facility West)           mg/L            mg/L                               mg/L
12        copper                 0.034          0.00519           655.1%           0.0048          708.3%
        (Storm Drain             mg/L            mg/L                               mg/L
        Parking Lot)
13         zinc                  0.19            0.120            158.3%            0.09           211.1%
        (Storm Drain             mg/L            mg/L                               mg/L
        Parking Lot)
14
             183. Exceedances of EPA Benchmarks evidence Global Plating’s failure to
15
     identify, develop and/or implement effective site specific BMPs to reduce or prevent
16
     the discharge of contaminated storm water from the Facility as required to comply
17
     with the General Permit’s Effluent Limitations (i.e., the BAT/BCT standard).
18
             184. Data from storm water samples collected at the Facility on January 28,
19
     2021 establish that the concentrations of aluminum, iron, copper, and zinc exceeded
20
     the General Permit’s NALs for those pollutants (see TABLE 6).
21                                                            TABLE 6
                                           SUMMARY OF 1/28/2021 STORM WATER SAMPLE
22                                       ANALYSIS COMPARED TO NUMERIC ACTION LEVELS
              Pollutant                         Result           Numeric Action Level % Exceedance
23         (Discharge Point)
             aluminum                              5.6                     0.75                 746.6%
          (Shared Parking Lot)                    mg/L                     mg/L
24
     COMPLAINT
                                                                 33
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 34 of 49




               copper               0.16              0.0332               481.9%
 1       (Shared Parking Lot)      mg/L                mg/L
                iron                 8.2                1.0                820%
         (Shared Parking Lot)      mg/L                mg/L
 2              zinc                0.71               0.23                308.7%
         (Shared Parking Lot)      mg/L                mg/L
 3          aluminum                 22                0.75               2933.3%
            (Facility West)        mg/L                mg/L
 4             copper              0.077              0.0332               231.9%
            (Facility West)        mg/L                mg/L
                iron                 30                 1.0                3000%
 5          (Facility West)        mg/L                mg/L
                zinc                0.57               0.23                247.8%
 6          (Facility West)        mg/L                mg/L
               copper              0.034              0.0332               102.4%
       (Storm Drain Parking Lot)   mg/L                mg/L
 7
            185. Exceedances of the NALs evidence Global Plating’s failure to identify,
 8
     develop and/or implement effective site specific BMPs to reduce or prevent
 9
     contaminated storm water discharges from the Facility as required to comply with the
10
     General Permit’s technology-based Effluent Limitations (i.e., BAT/BCT standard).
11
            186. Global Plating has not and does not implement basic pollution prevention
12
     techniques commonplace in the industry, which further confirms the company’s
13
     failure to comply with the BAT/BCT mandate.
14
            187. Global Plating has violated and continues to violate the General Permit’s
15
     Receiving Water Limitations. Specifically, polluted storm water discharges from the
16
     Facility containing concentrations of metals exceeding applicable water quality
17
     standards, adversely affecting human health and the environment, and threatening to
18
     cause pollution and/or a public nuisance.
19
            188. Polluted storm water discharges from the Facility containing
20
     concentrations of pollutants (see TABLE 7 below) that exceed applicable water quality
21
     standards establish violations of the General Permit’s Receiving Water Limitations.
22

23

24
     COMPLAINT
                                                 34
25
            Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 35 of 49




                                                            TABLE 7
 1                                     SUMMARY OF 1/28/2021 STORM WATER SAMPLE
                              ANALYSIS COMPARED TO APPLICABLE WATER QUALITY STANDARDS
 2           Pollutant          Result  Basin Plan/CTR  % Exceedance  Basin Plan/CTR % Exceedance
          (Discharge Point)              (Freshwater CMC)               (Saltwater CMC)
          chromiumVI1            0.027        0.016           168.8%         1.1             x
 3       (Shared Parking Lot)    mg/L         mg/L                          mg/L
              copper              0.16        0.013           1230.1%      0.0108         1481.5%
 4       (Shared Parking Lot)    mg/L         mg/L                          mg/L
                zinc              0.71         0.12           591.7%        0.09          788.9%
 5       (Shared Parking Lot)    mg/L         mg/L                          mg/L
               nickel             0.11         0.47              x         0.0624         176.3%
         (Shared Parking Lot)    mg/L         mg/L                          mg/L
 6         chromiumVI            0.065        0.016           406.3%         1.1             x
           (Facility West)                    mg/L                          mg/L
 7            copper             0.077        0.013           592.3%       0.0108          713%
           (Facility West)       mg/L         mg/L                          mg/L
                zinc              0.57         0.12            475%         0.09          633.3%
 8         (Facility West)       mg/L         mg/L                          mg/L
               nickel             0.11         0.47              x         0.0624         176.3%
 9       (Shared Parking Lot)    mg/L         mg/L                          mg/L
              copper             0.034        0.013           113.3%       0.0108         314.8%
10          (Storm Drain
            Parking Lot)
                                 mg/L         mg/L                          mg/L

                zinc             0.19         0.12            158.3%        0.09          211.1%
11          (Storm Drain         mg/L         mg/L                          mg/L
            Parking Lot)

12              189. Storm water discharges containing pollutant concentrations that exceed
13   applicable water quality standards, including those contained in the Basin Plan and
14   CTR, are violations of the General Permit’s Receiving Water Limitation prohibiting
15   the discharge of storm water which causes or contributes to an exceedance of any
16   applicable water quality standard. General Permit, § VI.A.
17              190.          The exceedance of water quality standards (see TABLE 7) demonstrates
18   that the Facility’s storm water discharges adversely affect human health and the
19   environment, and threaten to cause pollution and/or a public nuisance.
20              191. Global Plating has violated and continues to violate the General Permit’s
21   SWPPP requirements by failing to develop and/or implement a lawful SWPPP.
22

23   1
       The samples were analyzed for chromium (total). The Facility does not use chromiumIII, and
     therefore all chromium present in the Facility’s storm water discharges is chromiumVI.
24
     COMPLAINT
                                                        35
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 36 of 49




 1            192. Global Plating adopted a SWPPP for the Facility on June 9, 2015 (“2015

 2   SWPPP”).

 3            193. The 2015 SWPPP has not been updated since being adopted, violating

 4   the General Permit. General Permit, § X.B.1.

 5            194. The 2015 SWPPP does not describe, or otherwise contain, BMPs that

 6   comply with the General Permit’s BAT/BCT mandate.

 7            195. The SWPPP does not contain a lawful Source Evaluation and Pollutant

 8   Assessment.

 9            196. The 2015 SWPPP’s site map has not been updated since June 23, 1996.

10            197. The 2015 SWPPP’s site map does not contain the flow direction for any

11   drainage area as required by the General Permit.

12            198. The 2015 SWPPP’s site map does not include any sampling locations.

13            199. The 2015 SWPPP’s site map does not include the areas of industrial

14   activity, including but not limited to, the location of dust and particulate generating

15   areas.

16            200. The 2015 SWPPP does not contain a list of industrial materials as

17   required by the General Permit.

18            201. The 2015 SWPPP does not contain a description of all potential pollutant

19   sources as required by the General Permit.

20            202. The 2015 SWPPP does not contain an assessment of potential pollutant

21   sources as required by the General Permit.

22            203. The 2015 SWPPP does not contain the description of any advanced

23   BMPs.

24
     COMPLAINT
                                                 36
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 37 of 49




 1          204. The 2015 SWPPP does not contain a Monitoring Implementation Plan.

 2          205. Global Plating has violated and continues to violate the General Permit’s

 3   MIP requirements by failing to develop and/or implement a MIP.

 4          206. Global Plating has not conducted monthly visual observations since at

 5   least May 7, 2016.

 6          207. Global Plating has not collected or analyzed any samples of storm water

 7   associated with the Facility’s industrial activity since at least May 7, 2016.

 8          208. Global Plating has violated and continues to violate the General Permit’s

 9   annual Compliance Evaluation requirements.

10          209. Global Plating has failed to conduct any annual Compliance Evaluations

11   between 2016 and the present.

12   VII.          CLAIMS FOR RELIEF

13                                FIRST CAUSE OF ACTION
14
                  Defendant’s Discharges from the Facility Without Lawful
15               General Permit Coverage Constitute Violations of an Effluent
                  Limitation and are Violations of Section 301(a) of the Act
16                    (33 U.S.C. §§ 1311(a), 1342, 1365(a), and 1365(f))
17          210. Baykeeper re-alleges and incorporates all preceding paragraphs as if fully

18   set forth herein.

19          211. Global Plating has failed, and continues to fail, to obtain proper coverage

20   under the General Permit for the discharge of storm water associated with industrial

21   activity at the Facility.

22          212. Global Plating has failed to enroll in the General Permit as a facility with

23   NOI status, i.e., unlawful enrollment under NEC status.

24
     COMPLAINT
                                                 37
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 38 of 49




 1         213. Global Plating is liable for ongoing, daily violations of the Act and

 2   General Permit’s NEC regulations from May 7, 2016 to the present, and civil

 3   penalties and injunctive relief are available remedies. 33 U.S.C. §§ 1311, 1342.

 4         214. Each date on which Global Plating re-certified its NEC status with the

 5   State Board since enrolling in 2015 is a separate and distinct violation of the Act and

 6   General Permit.

 7         215. Global Plating is liable for individual violations of the Act and General

 8   Permit each it has operated and continues to operate under an invalid NEC exemption.

 9         216. Defendant’s violations of Act and General Permit are ongoing and

10   continuous.

11         217. Global Plating is subject to an assessment of civil penalties for each and

12   every violation of the General Permit and Act occurring from May 7, 2016 to the

13   present, pursuant to sections 309(d) and 505 of the Act. 33 U.S.C. §§ 1319(d), 1365;

14   40 C.F.R. § 19.4.

15         218. An action for injunctive relief is authorized by section 505(a) of the Act.

16   33 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above

17   would irreparably harm Baykeeper and the residents of the State of California, for

18   which there is no plain, speedy, or adequate remedy at law.

19         219. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)

20   because an actual controversy exists as to the rights and other legal relations of the

21   Parties.

22          WHEREFORE, Baykeeper prays for judgment against Defendant as set forth
     hereafter.
23

24
     COMPLAINT
                                                 38
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 39 of 49




                                SECOND CAUSE OF ACTION
 1

 2                Defendant’s Discharges of Contaminated Storm Water in
        Violation of the General Permit’s Technology-Based Limitations and the Act
 3                    (33 U.S.C. §§ 1311(a), 1342, 1365(a), and 1365(f))

 4         220. Baykeeper re-alleges and incorporates all preceding paragraphs as if fully

 5   set forth herein.

 6         221. Global Plating has failed, and continues to fail, to reduce or prevent

 7   pollutants associated with industrial activities from being discharged to waters of the

 8   United States through the implementation of BMPs at the Facility that comply with

 9   the technology-based BAT/BCT pollution reduction standard.

10         222. Global Plating discharges storm water from the Facility containing

11   concentrations of pollutants exceeding what is achievable through the implementation

12   of BAT/BCT levels of control during every significant rain event (i.e., greater than 0.1

13   inches).

14         223. Defendant’s failure to develop and/or implement BMPs that achieve the

15   pollutant discharge reductions attainable via BAT or BCT at the Facility is a violation

16   of the General Permit’s Effluent Limitations and the Act. See General Permit, §§

17   I.D.32, V.A; 33 U.S.C. § 1311(b).

18         224. Defendant violates and will continue to violate the General Permit’s

19   technology-based pollution control standard each and every time polluted storm water

20   containing concentrations of pollutants exceeding the BAT/BCT level of control are

21   discharged from the Facility.

22

23

24
     COMPLAINT
                                                39
25
           Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 40 of 49




 1           225. Each and every violation of the General Permit’s technology-based

 2   pollution control standard is a separate and distinct violation of section 301(a) of the

 3   Act. 33 U.S.C. § 1311(a).

 4           226. Global Plating is liable for violations of the Act, and General Permit’s

 5   technology-based Effluent Limitation on an ongoing and continuous basis from May

 6   7, 2016 to the present, and civil penalties and injunctive relief are available remedies.

 7   33 U.S.C. §§ 1311, 1342.

 8           227. Defendant is subject to an assessment of civil penalties for each and

 9   every violation of the General Permit and Act occurring from May 7, 2016 to the

10   present, pursuant to sections 309(d) and 505 of the Act. 33 U.S.C. §§ 1319(d), 1365;

11   40 C.F.R. § 19.4.

12           228. Continuing commission of the acts and omissions alleged above would

13   irreparably harm Baykeeper and the residents of the State of California, for which

14   there is no plain, speedy, or adequate remedy at law.

15           229. An action for injunctive relief is authorized by section 505(a) of the Act.

16   33 U.S.C. § 1365(a).

17           230. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)

18   because an actual controversy exists as to the rights and other legal relations of the

19   Parties.

20           WHEREFORE, Baykeeper prays for judgment against Defendant as set forth

21   hereafter.

22   ///

23   ///

24
     COMPLAINT
                                                 40
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 41 of 49




 1
                                 THIRD CAUSE OF ACTION
 2

 3                Defendant’s Discharges of Contaminated Storm Water in
         Violation of the General Permit’s Receiving Water Limitations and the Act
 4                    (33 U.S.C. §§ 1311(a), 1342, 1365(a), and 1365(f))

 5         231. Baykeeper re-alleges and incorporates all preceding paragraphs as if fully

 6   set forth herein.

 7         232. Since at least May 7, 2016, Defendant has discharged contaminated storm

 8   water from the Facility containing levels of pollutants (as detailed above at Table 7),

 9   that cause or contribute to exceedances of applicable water quality standards in

10   violation of the General Permit’s Section VI.A Receiving Water Limitation.

11         233. Since at least May 7, 2016, Defendant has discharged contaminated storm

12   water from the Facility containing levels of pollutants, including toxic metals, that

13   adversely impact human health and the environment in violation of the General

14   Permit’s Section VI.B Receiving Water Limitation.

15         234. Since at least May 7, 2016, Defendant has discharged contaminated storm

16   water from the Facility containing levels of pollutants, including toxic metals, that

17   threaten to cause pollution or a public nuisance in violation of the General Permit’s

18   Section VI.C Receiving Water Limitation.

19         235. Baykeeper is informed and believes, and thereon alleges, that discharges

20   of storm water containing levels of pollutants that cause or contribute to exceedances

21   of applicable water quality standards, adversely impact human health and/or the

22   environment, and threaten to cause pollution or a public nuisance from the Facility,

23   occur each time storm water is discharged from the Facility.

24
     COMPLAINT
                                                41
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 42 of 49




 1         236. Global Plating is liable for violations of the Act, and General Permit’s

 2   Receiving Water Limitations for each day of significant rainfall (i.e., greater than 0.1

 3   inches) from May 7, 2016 to the present, and civil penalties and injunctive relief are

 4   available remedies. 33 U.S.C. §§ 1311, 1342.

 5         237. Defendant’s violations of the General Permit’s Receiving Water

 6   Limitations are ongoing and continuous.

 7         238. Every day, since at least May 7, 2016, that Defendant has discharged

 8   polluted storm water from the Facility in violation of the General Permit’s Receiving

 9   Water Limitations is a separate and distinct violation of section 301(a) of the Act. 33

10   U.S.C. § 1311(a).

11         239. Each and every violation of the General Permit’s Receiving Water

12   Limitations is a separate and distinct violation of section 301(a) of the Act. 33 U.S.C.

13   § 1311(a).

14         240. Global Plating is subject to an assessment of civil penalties for each and

15   every violation of the General Permit and Act occurring from May 7, 2016 to the

16   present, pursuant to sections 309(d) and 505 of the Act. 33 U.S.C. §§ 1319(d), 1365;

17   40 C.F.R. § 19.4.

18         241. Continuing commission of the acts and omissions alleged above would

19   irreparably harm Baykeeper and the residents of the State of California, for which

20   there is no plain, speedy, or adequate remedy at law.

21         242. An action for injunctive relief is authorized by section 505(a) of the Act.

22   33 U.S.C. § 1365(a).

23

24
     COMPLAINT
                                                 42
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 43 of 49




 1         243. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)

 2   because an actual controversy exists as to the rights and other legal relations of the

 3   Parties.

 4         WHEREFORE, Baykeeper prays for judgment against Defendants as set forth

 5   hereafter.
                                FOURTH CAUSE OF ACTION
 6

 7            Defendant’s Failure to Prepare, Implement, Review, and Update
                     A Lawful Storm Water Pollution Prevention Plan
 8    (Violations of General Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)

 9         244. Baykeeper re-alleges and incorporates all preceding paragraphs as if fully

10   set forth herein.

11         245. Defendant has not developed and/or implemented a legally adequate

12   SWPPP for the Facility.

13         246. Defendant’s violations of the General Permit’s SWPPP requirements are

14   ongoing and continuous.

15         247. Each day since May 7, 2016 that Defendant has not developed,

16   implemented, and reviewed and updated a legally adequate SWPPP for the Facility is a

17   separate and distinct violation of the General Permit and section 301(a) of the Act. 33

18   U.S.C. § 1311(a).

19         248. Defendant has been in violation of the General Permit’s SWPPP

20   requirements every day since May 7, 2016. Violations continue each day that an

21   adequate SWPPP for the Facility is not developed and fully implemented.

22

23

24
     COMPLAINT
                                                 43
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 44 of 49




 1         249. Global Plating is subject to an assessment of civil penalties for each and

 2   every violation of the Act occurring from May 7, 2016 to the present, pursuant to

 3   sections 309(d) and 505 of the Act. 33 U.S.C. §§ 1319(d), 1365; 40 C.F.R. § 19.4.

 4         250. Continuing commission of the acts and omissions alleged above would

 5   irreparably harm Baykeeper and the residents of the State of California, for which

 6   there is no plain, speedy, or adequate remedy at law.

 7         251. An action for injunctive relief is authorized by section 505(a) of the Act.

 8   33 U.S.C. § 1365(a).

 9         252. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)

10   because an actual controversy exists as to the rights and other legal relations of the

11   Parties.

12         WHEREFORE, Baykeeper prays for judgment against Defendants as set forth

13   hereafter.
                                  FIFTH CAUSE OF ACTION
14
15                Defendant’s Failure to Prepare Annual Comprehensive
                               Site Compliance Evaluations
16    (Violations of General Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)

17         253. Baykeeper re-alleges and incorporates all preceding paragraphs as if fully

18   set forth herein.

19         254. Defendant has not conducted or prepared annual Compliance Evaluations

20   for the Facility since at least 2016.

21         255. Defendant’s violations of the General Permit’s Compliance Evaluation

22   requirements are ongoing and continuous.

23

24
     COMPLAINT
                                                44
25
           Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 45 of 49




 1           256. Each day since May 7, 2016 that Defendant has not conducted or prepared

 2   Compliance Evaluations for the Facility is a separate and distinct violation of the

 3   General Permit and section 301(a) of the Act. 33 U.S.C. § 1311(a).

 4           257. Defendant has been in violation of the General Permit’s Compliance

 5   Evaluation requirements every day since May 7, 2016. Violations continue each day

 6   that Compliance Evaluations for the Facility are not prepared.

 7           258. Global Plating is subject to an assessment of civil penalties for each and

 8   every violation of the Act occurring from May 7, 2016 to the present, pursuant to

 9   sections 309(d) and 505 of the Act. 33 U.S.C. §§ 1319(d), 1365; 40 C.F.R. § 19.4.

10           259. Continuing commission of the acts and omissions alleged above would

11   irreparably harm Baykeeper and the residents of the State of California, for which

12   there is no plain, speedy, or adequate remedy at law.

13           260. An action for injunctive relief is authorized by section 505(a) of the Act.

14   33 U.S.C. § 1365(a).

15           261. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)

16   because an actual controversy exists as to the rights and other legal relations of the

17   Parties.

18           WHEREFORE, Baykeeper prays for judgment against Defendants as set forth

19   hereafter.

20   ///

21   ///

22   ///

23   ///

24
     COMPLAINT
                                                 45
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 46 of 49




 1
                                 SIXTH CAUSE OF ACTION
 2

 3                    Defendant’s Failure to Develop and Implement
                       a Lawful Monitoring and Reporting Program
 4    (Violations of General Permit Conditions and the Act, 33 U.S.C. §§ 1311, 1342)

 5         262. Baykeeper re-alleges and incorporates all preceding paragraphs as if fully

 6   set forth herein.

 7         263. Defendant has not developed and implemented a legally adequate

 8   monitoring implementation plan, or MIP, for the Facility.

 9         264.    Defendant’s violations of the General Permit’s MIP mandate are

10   ongoing and continuous.

11         265. Each day since May 7, 2016 that Defendant has not developed and

12   implemented a lawful MIP for the Facility in violation of the General Permit is a

13   separate and distinct violation of the General Permit and section 301(a) of the Act. 33

14   U.S.C. § 1311(a).

15         266. Global Plating is subject to an assessment of civil penalties for each and

16   every violation of the Act occurring from May 7, 2016 to the present, pursuant to

17   sections 309(d) and 505 of the Act. 33 U.S.C. §§ 1319(d), 1365; 40 C.F.R. § 19.4.

18         267. Continuing commission of the acts and omissions alleged above would

19   irreparably harm Baykeeper and the residents of the State of California, for which

20   there is no plain, speedy, or adequate remedy at law.

21         268. An action for injunctive relief is authorized by Act section 505(a).

22   33 U.S.C. § 1365(a).

23

24
     COMPLAINT
                                               46
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 47 of 49




 1         269. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)

 2   because an actual controversy exists as to the rights and other legal relations of the

 3   Parties.

 4         WHEREFORE, Baykeeper prays for judgment against Defendants as set forth

 5   hereafter.

 6                                  RELIEF REQUESTED

 7                Wherefore, Plaintiff respectfully requests that this Court grant the

 8   following relief:

 9                a. Declare Defendant to have violated, and to be in violation of, the

10   General Permit and Act as alleged herein;

11                b. Order Defendant to obtain properly NOI coverage for the Facility;

12                c. Enjoin Defendant from discharging polluted storm water from the

13   Facility except as authorized by the General Permit;

14                d. Order Defendant to immediately implement storm water pollution

15   control technologies (i.e., BMPs) that meet the BAT/BCT standard, and that prevent

16   pollutants in the Facility’s storm water from contributing to violations of any water

17   quality standards;

18                e. Order Defendant to prepare a SWPPP consistent with the General

19   Permit’s requirements, and implement procedures to regularly review and update the

20   SWPPP;

21                f. Order Defendant to comply with the General Permit’s monitoring and

22   reporting requirements, including ordering supplemental monitoring to compensate for

23   past monitoring violations;

24
     COMPLAINT
                                                 47
25
        Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 48 of 49




 1                g. Order Defendant to provide Plaintiff with reports documenting the

 2   quality and quantity of their discharges to waters of the United States and their efforts

 3   to comply with the Act and the Court’s orders;

 4                h. Order Defendant to pay civil penalties of up to $56,460 per day per

 5   violation pursuant to sections 309(d) and 505(a) of the Act, 33 U.S.C. §§ 1319(d),

 6   1365(a); 40 C.F.R. §§ 19.1–19.4;

 7                i. Order Defendant to take appropriate actions to restore the quality of

 8   waters impaired or adversely affected by its activities;

 9                j. Award Plaintiff’s costs (including reasonable investigative, attorney,

10   witness, compliance oversight, and consultant fees) as authorized by the Act, 33 U.S.C.

11   § 1365(d); and,

12                k. Award any such other and further relief deemed appropriate by the

13   Court.

14
     DATED:   July 14, 2021           Respectfully submitted,
15

16                                    By:    /s/ Jesse C. Swanhuyser
                                             Jesse C. Swanhuyser
17                                           Sycamore Law, Inc.
                                             Attorney for Plaintiff
18

19

20

21

22

23

24
     COMPLAINT
                                                 48
25
Case 3:21-cv-05412-SK Document 1 Filed 07/14/21 Page 49 of 49
